     [All counsel listed on signature page]
 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                               NORTHERN DISTRICT OF CALIFORNIA

 7                                            OAKLAND DIVISION

 8

 9    IN RE KONINKLIJKE PHILIPS PATENT                           Case No. 4:18-cv-01885-HSG
      LITIGATION
10                                                       STIPULATED AND UNOPPOSED
                                                         MOTION FOR VOLUNTARY
11                                                       DISMISSAL; ORDER

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     1
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1                                           INTRODUCTION
 2          Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
 3   Defendants Microsoft Corporation and Microsoft Mobile Inc. (collectively, “Microsoft”) have
 4   entered into a confidential settlement agreement resolving all claims between them in this action
 5   (“the Philips/Microsoft Claims”).
 6          Therefore, Philips and Microsoft jointly file this motion under Civil L.R. 7-12 asking the
 7   Court to enter the parties’ Stipulation of Dismissal filed herewith, which dismisses the
 8   Philips/Microsoft Claims pursuant to Federal Rule of Civil Procedure 41(a)(2) (“Rule 41(a)(2)”)
 9   under the terms set forth in that Stipulation of Dismissal.
10          Of note, lead counsel for Philips has attempted to meet and confer with counsel for all the
11   remaining parties to this action, namely, HTC Corp. and HTC America, Inc. (collectively, “HTC”),
12   ASUS Computer International and ASUSTeK Computer, Inc. (collectively, “ASUS”), and YiFang
13   USA Inc. d/b/a E-Fun, Inc. (“YiFang”), regarding this motion. While YiFang has not responded to
14   date, HTC and ASUS have both indicated they will not oppose this motion.
15                              BRIEF PROCEDURAL BACKGROUND
16          Philips initially filed this patent infringement action in the District of Delaware (1:15-cv-
17   1126-GMS), asserting, among other things, that certain of HTC’s, Asus’s, and YiFang’s computing
18   devices include hardware and/or software containing functionality covered by one more claims of
19   the patents-in-suit (“Related Actions”).
20          Subsequently, Microsoft filed a Complaint in Intervention in the Asus action and the YiFang
21   action as the supplier of the operating system incorporated into some of Asus’s and YiFang’s
22   accused products. In their collective pleadings, Microsoft asserts against Philips counterclaims of
23   non-infringement under the Declaratory Judgments Act, 28 U.S.C. §§ 2201(a) and 2202, and Philips
24   asserts against Microsoft claims of direct and indirect infringement. Dkt. Nos. 74, 86, 93, 154.
25          On March 27, 2018, this action and the Related Actions were transferred to this Court from
26   the District of Delaware, and all of these cases were consolidated under the above-captioned case.
27          As indicated, with the present motion, Philips and Microsoft jointly move the Court to
28   dismiss all of the Philips/Microsoft Claims under the terms of the parties’ Stipulation of Dismissal in

                                                         2
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1   view of their confidential settlement agreement. However, this motion does not seek any relief with
 2   respect to the pending claims between Philips and any of HTC, ASUS, or YiFang.
 3                                               DISCUSSION
 4          Under Rule 41(a)(2), after an opposing party has served an answer or motion for summary
 5   judgment, “an action may be dismissed at the plaintiff’s request only by court order, on terms that
 6   the court considers proper.” Fed. R. Civ. P. 41(a)(2). Moreover, a “plaintiff may invoke Rule 41(a)
 7   to dismiss fewer than all of the parties to an action.” Schaeffer v. Gregory Vill. Partners, L.P., 2016
 8   WL 9185388, at *1 (N.D. Cal. Jan. 26, 2016) (citing Lake at Las Vegas Investors Group, Inc. v. Pac.
 9   Malibu Dev. Corp., 933 F.2d 724, 726 (9th Cir. 1991)).
10          The decision to grant or deny a request to dismiss pursuant to Rule 41(a)(2) is within this
11   Court’s sound discretion. Id. (citing Sams v. Beech Aircraft Corp., 625 F.2d 273, 277 (9th Cir.
12   1980)). However, “[a] district court should grant a motion for voluntary dismissal under Rule
13   41(a)(2) unless a defendant can show that it will suffer some plain legal prejudice as a result.” Id.
14   (quoting Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001)). Legal prejudice means “prejudice to
15   some legal interest, some legal claim, [or] some legal argument.” Id. (quoting Westlands Water Dist.
16   v. United States, 100 F.3d 94, 97 (9th Cir. 1996)).
17          Here, YiFang has thus far voiced no objection, and HTC and ASUS have indicated that they
18   do not oppose this motion. Moreover, via this Stipulated and Unopposed Motion, Philips and
19   Microsoft do not ask the Court to take any action with respect to any of the claims pending between
20   Philips and any of HTC, ASUS, or YiFang. As a result, HTC, ASUS, and YiFang will suffer no
21   legal prejudice as a result of the dismissal of the Philips/Microsoft Claims.
22                                             CONCLUSION
23          For these reasons, the parties respectively request that the Court grant this motion and enter
24   the parties’ Stipulation of Dismissal filed herewith as the order of this Court.
25

26

27

28


                                                           3
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1   Dated: January 29, 2020
                                           Respectfully submitted,
 2

 3   Chris Holland (SBN 164053)            /s/ Michael Sandonato
     Lori Holland (SBN 202309)             Michael Sandonato (admitted pro hac vice)
 4   HOLLAND LAW LLP                       John Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800      Christopher Gerson (admitted pro hac vice)
 5   San Francisco, CA 94104               Natalie Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980             Jason Dorsky (admitted pro hac vice)
 6   Fax: (415) 200-4989                   Jonathan Sharret (admitted pro hac vice)
     cholland@hollandlawllp.com            Joshua Calabro (admitted pro hac vice)
 7   lholland@hollandlawllp.com            Daniel Apgar (admitted pro hac vice)
                                           Sean McCarthy (admitted pro hac vice)
 8                                         Robert Pickens (admitted pro hac vice)
                                           Caitlyn Bingaman (admitted pro hac vice)
 9
                                           VENABLE LLP
10                                         1290 Avenue of the Americas
                                           New York, New York, 10104
11                                         +1 (212) 218-2100
                                           +1 (212) 218-2200 facsimile
12                                         philipsprosecutionbar@venable.com
13
                                           Attorneys for Plaintiffs Koninklijke Philips
14                                         N.V. and U.S. Philips Corporation

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          4
             STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                 CASE NO. 4:18-CV-01885-HSG
      /s/ Christina McCullough
 1
     Judith Jennison (Bar No. 165929)                       Tiffany P. Cunningham (pro hac vice)
 2   Christina McCullough (Bar No. 245944)                  PERKINS COIE LLP
     Ramsey M. Al-Salam (Bar No. 109506)                    131 South Dearborn, Suite 1700
 3   Antoine McNamara (Bar No. 261980)                      Chicago, Illinois, 60603
     Theresa H. Nguyen (Bar No. 284581)                     +1 (312) 324-8400
 4   PERKINS COIE LLP                                       +1 (312) 324-9400 facsimile
     1201 Third Avenue, Suite 4900
 5
     Seattle, Washington, 98101                             Sarah E. Fowler (Bar No. 264838)
 6   +1 (206) 359-8000                                      PERKINS COIE LLP
     +1 (206) 359-9000 facsimile                            3150 Porter Drive
 7   msft-philipsteam@perkinscoie.com                       Palo Alto, CA 94304
                                                            +1 (650) 838-4300
 8   Chad Campbell (Bar No. 258723)                         +1 (650) 838-4350
     PERKINS COIE LLP
 9
     2901 North Central Avenue, Suite 2000                  Patrick McKeever
10   Phoenix, Arizona, 85012                                PERKINS COIE LLP
     +1 (602) 351-8000                                      11452 El Camino Real, Suite 300
11   +1 (602) 648-7000 facsimile                            San Diego, California, 92130-2080
                                                            +1 (858) 720-5722
12                                                          +1 (858) 720-5822 facsimile
13
     Attorneys for Intervenor-Plaintiff/Counterclaim Defendants-in-Intervention Microsoft Corp. and
14   Microsoft Mobile, Inc.

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     5
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1                                   STIPULATION OF DISMISSAL
 2           IT IS HEREBY STIPULATED AND AGREED by and between the parties, Plaintiffs
 3   Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and Defendants
 4   Microsoft Corporation and Microsoft Mobile Inc. (collectively, “Microsoft”), subject to the approval
 5   of the Court, that:
 6           1.      All claims asserted by Philips against Microsoft in this action are dismissed with
 7                   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).
 8           2.      All claims asserted by Microsoft against Philips in this action are dismissed with
 9                   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).
10           3.      Each party shall bear its own costs, expenses, and attorneys’ fees.
11

12   Dated: January 29, 2020
                                                         Respectfully submitted,
13

14   Chris Holland (SBN 164053)                          /s/ Michael Sandonato
     Lori Holland (SBN 202309)                           Michael Sandonato (admitted pro hac vice)
15   HOLLAND LAW LLP                                     John Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800                    Christopher Gerson (admitted pro hac vice)
16   San Francisco, CA 94104                             Natalie Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                           Jason Dorsky (admitted pro hac vice)
17   Fax: (415) 200-4989                                 Jonathan Sharret (admitted pro hac vice)
     cholland@hollandlawllp.com                          Joshua Calabro (admitted pro hac vice)
18   lholland@hollandlawllp.com                          Daniel Apgar (admitted pro hac vice)
                                                         Sean McCarthy (admitted pro hac vice)
19                                                       Robert Pickens (admitted pro hac vice)
                                                         Caitlyn Bingaman (admitted pro hac vice)
20
                                                         VENABLE LLP
21                                                       1290 Avenue of the Americas
                                                         New York, New York, 10104
22                                                       +1 (212) 218-2100
                                                         +1 (212) 218-2200 facsimile
23                                                       philipsprosecutionbar@venable.com
24
                                                         Attorneys for Plaintiffs Koninklijke Philips
25                                                       N.V. and U.S. Philips Corporation

26

27

28


                                                        6
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
      /s/ Christina McCullough
 1
     Judith Jennison (Bar No. 165929)                       Tiffany P. Cunningham (pro hac vice)
 2   Christina McCullough (Bar No. 245944)                  PERKINS COIE LLP
     Ramsey M. Al-Salam (Bar No. 109506)                    131 South Dearborn, Suite 1700
 3   Antoine McNamara (Bar No. 261980)                      Chicago, Illinois, 60603
     Theresa H. Nguyen (Bar No. 284581)                     +1 (312) 324-8400
 4   PERKINS COIE LLP                                       +1 (312) 324-9400 facsimile
     1201 Third Avenue, Suite 4900
 5
     Seattle, Washington, 98101                             Sarah E. Fowler (Bar No. 264838)
 6   +1 (206) 359-8000                                      PERKINS COIE LLP
     +1 (206) 359-9000 facsimile                            3150 Porter Drive
 7   msft-philipsteam@perkinscoie.com                       Palo Alto, CA 94304
                                                            +1 (650) 838-4300
 8   Chad Campbell (Bar No. 258723)                         +1 (650) 838-4350
     PERKINS COIE LLP
 9
     2901 North Central Avenue, Suite 2000                  Patrick McKeever
10   Phoenix, Arizona, 85012                                PERKINS COIE LLP
     +1 (602) 351-8000                                      11452 El Camino Real, Suite 300
11   +1 (602) 648-7000 facsimile                            San Diego, California, 92130-2080
                                                            +1 (858) 720-5722
12                                                          +1 (858) 720-5822 facsimile
13
     Attorneys for Intervenor-Plaintiff/Counterclaim Defendants-in-Intervention Microsoft Corp. and
14   Microsoft Mobile, Inc.

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     7
             STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                 CASE NO. 4:18-CV-01885-HSG
                                        CIVIL L.R. 5-1(i) ATTESTATION
 1

 2          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 3   above to execute this document on their behalf.

 4
            Dated: January 29, 2020                         /s/ Chris Holland
 5
                                                               Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        8
             STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                 CASE NO. 4:18-CV-01885-HSG
 1                                                 ORDER

 2           The Court has now considered Plaintiffs Koninklijke Philips N.V. and U.S. Philips
 3   Corporation (collectively, “Philips”) and Defendants Microsoft Corporation. and Microsoft Mobile
 4   Inc. (collectively, “Microsoft”) Stipulated and Unopposed Motion for Voluntary Dismissal (“the
 5   Motion”). Having considered the moving papers before it and being fully advised, the Court finds
 6   and orders as follows:
 7           The Motion is GRANTED in its entirety. The Stipulation of Dismissal filed with the
 8   Motion is entered as the Order of this Court, and all claims asserted by Philips against Microsoft or
 9   by Microsoft against Philips in the above-captioned case are DISMISSED pursuant to the terms of
10   that stipulation.
11           IT IS SO ORDERED.
12
     DATED: 1/31/2020                             ____________________________________
13
                                                        Hon. Haywood S. Gilliam, Jr.
14                                                      United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        9
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                CASE NO. 4:18-CV-01885-HSG-EDL
